EXAMINER’S COMMENT
Claims 1-11 and 17 are allowed. 

REASONS FOR ALLOWANCE 
The closest prior art of Collins in view Zhou do not disclose twice a day (BID) without rapid, high peaks in plasma concentration. The instant inventive compositions exhibit a steady state plasma concentration over 8 hours with no rapid, high peaks in the serum concentration (see first figure below). Fig.2 from Zhou is provided below and shows that plasma concentration peaks at about 1.5 hours. Zhou does not disclose an in vivo stead-state concentration of huperzine in plasma of about 0.53 ng/mL to about 38 ng/mL The compositions of Shane et al. require once a day or once every two days and not BID. 


    PNG
    media_image1.png
    560
    821
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    336
    577
    media_image2.png
    Greyscale

While excipients such as binders are disclosed in Zhou, the excipient concentrations in the Examples in the huperizine active layer of Zhou are present outside the claimed ranges. 

CORRESPONDENCE
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/DANAH AL-AWADI/           Primary Examiner, Art Unit 1615